Citation Nr: 1003330	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Haglund's deformity 
and gastrocnemius resection, right foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision of Haglund's deformity and 
gastrocnemius resection, left foot.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to December 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2008 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In September 2009, the Veteran timely requested a Travel 
Board hearing before the Board.  Accordingly, the case is 
remanded for the following action:  

The RO must place the Veteran's name on 
the docket for a Travel Board hearing at 
the RO before the Board, according to the 
date of his request for such a hearing.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


